                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON


PATRICK R. DE BORJA and
MAKILING FARMS, INC.,

               Plaintiff,
       v.
                                                                      Case No. 3:18-cv-01131-YY
ENRIQUE R. RAZON, JR;
INTERNATIONAL CONTAINER                                                  OPINION AND ORDER
TERMINAL SERVICES, INC.; ICTSI
OREGON, INC.; and JOHN AND/OR
JANE DOES 1-20.

               Defendant.



MOSMAN,J.,

       On August 16, 2019, Magistrate Judge Youlee Yim You issued her Findings and

Recommendations ("F&R") [83], directing that Plaintiff's Motion to Strike the Declaration of

Defendants' Legal Expert [49] should be DENIED; that Defendants' Motion to Dismiss [27]

should be GRANTED under the doctrine offorum non conveniens; that all remaining motions

should be DENIED as moot [31, 35, 47, 48]; and that this case be dismissed without prejudice.

Plaintiff objected [88], and Defendant filed a response [89].

                                          DISCUSSION

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge,

but retains responsibility for making the final determination. The court is generally required to


1 - OPINION AND ORDER
make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the

court is not required to review, de novo or under any other standard, the factual or legal

conclusions of the magistrate judge as to those portions of the F&R to which no objections are

addressed. See Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328

F.3d 1114, 1121 (9th Cir. 2003). While the level of scrutiny under which I am required to

review the order depends on whether objections have been filed, in either case, I am free to

accept, reject, or modify any part of the order. 28 U.S.C. § 636(b)(l)(C).

                                                CONCLUSION

         Upon review, I agree with Judge You' s order and I DENY Plaintiff's Motion to Strike the

Declaration of Defendants' Legal Expert [49]; I GRANT Defendants' Motion to Dismiss [27]

under the doctrine offorum non conveniens; and I DENY all remaining motions as moot [31, 35,

47, 48]. 1 This case is DISMISSED without prejudice.

         IT IS SO ORDERED.
                        <]/~-
         DATED this _e,_:7_ day of September, 2019.


                                                                       MICHAEL W. OSMAN
                                                                       ChiefUnitelStates District Judge




         1
          The comt laments that, in light of the facts of this case, the court's wholesale acceptance of Judge You's
F &R requires the comt to forgo writing an opinion that references both Imelda Marcos and International Shoe. See,
"Imelda Marcos," Wikipedia.com (https://en.wikipedia.org/wiki/Imelda_Marcos); International Shoe Co v. State of
Washington, 326 U.S. 310 (1945).


2 - OPINION AND ORDER
